DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2022.
Applicant’s election without traverse of Invention II, claims 12-18, in the reply filed on 12 January 2022 is acknowledged.
The requirement is made FINAL.

Status of Claims
	Claims 1-20 are pending with claims 1-11, 19, and 20 being withdrawn and claims 12-18 being presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of hook and loop, snaps, buttons, clasps, or magnets in claim 13 must be shown or the feature(s) canceled from the claim(s).  The disclosure has support for the claimed 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the combination of hook and loop, snaps, buttons, clasps, or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpert (US 20110023213 A1) in view of Bower (US 20030051285 A1).

As to claim 12, Halpert discloses a method of using a therapeutic glove, comprising the steps of:
providing a glove (Glove 10), the glove having a covering for a hand, palm, thumb and fingers (fig 1), the glove having an attachment area connected to the glove (at 11 and 13 as shown in fig 1) and the attachment area is sized and configured to 
inserting the hand into the glove (fig 1);
securing the glove to the hand (fig 1); and
attaching the at least one therapeutic aid to the attachment area (figs 1-3), the therapeutic aid being positioned to reduce formation of a fist by the hand (capable of reducing formation by providing a physical barrier between fingertips and palm as shown in fig 4).  
Halpert does not disclose the glove being secured to the hand by a fastener.
Bower teaches a similar glove (glove 10) including the glove being secured to the hand by a fastener (hook and loop type fastener patch 48 secures the glove to the hand as disclosed in para. 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to secure the glove to the hand by a fastener for the purpose of securely and adjustably fastening the glove to the wearer’s hand while permitting the glove to be easily removed from the hand (Bower para. 0020).

As to claim 13, Halpert as modified discloses the method as recited in claim 12, wherein the fastener is selected from hook and loop (Bower 48), snaps, buttons, clasps, magnets or combinations thereof.  

As to claim 14, Halpert as modified discloses the method as recited in claim 12, wherein the attachment area is connected to the palm of the glove (Halpert fig 1).  

As to claim 17, Halpert as modified does not disclose the method as recited in claim 12, wherein the therapeutic aid is made from a malleable or pliable material.
Halpert para. 0021 does disclose 11 is a stress ball, and para. 0008 and elsewhere in the instant disclosure, Applicant discloses a stress ball is the intended therapeutic aid with the claimed properties.
Although Halpert does not expressly disclose the stress ball is made from a malleable or pliable material, one of ordinary skill would expect that the gel from which the stress ball is made is malleable or pliable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the gel of the Halpert stress ball to be malleable or pliable, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the gel of the Halpert stress ball to be malleable or pliable, for the purpose of providing a material that a user can squeeze and that will resist the pressure of the user’s squeeze as intended by Halpert (Halpert para. 0003 and 0005).

As to claim 18, Halpert as modified discloses the method as recited in claim 12, wherein the therapeutic aid is a custom designed form (The recitation “custom designed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpert (US 20110023213 A1) in view of Bower (US 20030051285 A1) as applied to claim 12 above, and further in view of Van Hale (US 20120011633 A1).

As to claim 15, Halpert as modified does not disclose the method as recited in claim 12, wherein the attachment area is a mesh pocket.  
Halpert does disclose the attachment area is a pocket (para. 0021 discloses, “pouch cover 13 that encloses and defines a cavity 14”) but does not disclose the pocket is mesh.
In para. 0037 of the instant specification, Applicant defines mesh 112 as “material such as a fabric.”
Van Hale teaches a similar glove (glove 14) including pockets that are fabric (para. 0035, 0048, 0057, 0067). Because Applicant defines mesh as fabric, Van Hale’s fabric pockets read on the claimed mesh pocket.
Both Halpert and Van Hale are drawn to gloves having a palm pocket that contains a malleable and/ or pliable material (Halpert’s contains a stress ball and Van Hale’s contains memory foam). Van Hale teaches the fabric of the pocket is selected so that the glove can be used in a conventional manner and so that the pocket containing deformable material is also yieldably deformable.

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch cover 13 of Halpert to be mesh/ fabric as taught by Van Hale for the purpose of permitting the glove to be used in a conventional manner and to provide a similarly deformable material for containing the deformable therapeutic aid so that it can be deformed as intended.

As to claim 16, Halpert as modified discloses the method as recited in claim 15, wherein the therapeutic aids are inserted into the mesh pocket (this is the result of the modification presented in the rejection of claim 15 above, where Halpert’s 13 is modified to be mesh, see Halpert figs 1-3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar gloves having pockets and/ or palm portions with malleable or pliable therapeutic material are cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732